August 22, 2016 DREYFUS SELECT MANAGERS LONG/SHORT FUND Supplement to Statement of Additional Information dated September 1, 2015, as revised or amended October 1, 2015, October 6, 2015, November 12, 2015, December 31, 2015, February 1, 2016, March 1, 2016, April 29, 2016 and August 1, 2016 The following information supplements and supersedes any contrary information contained in the fund's Statement of Additional Information: The Manager has engaged Ramius Advisors, LLC ("Ramius") to serve as an additional subadviser to the fund and to provide day-to-day management of that portion of the fund's assets allocated to Ramius, effective August 10, 2016. Ramius is a Delaware limited liability company formed in 1997.
